DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claims 1-17 as filed on 10/26/2020 are pending and under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,492,377 (Monga et al).
The cited document US 9,492,377 (Monga et al) discloses a method for preventing or treating female urogenital infections (see entire document including abstract); wherein the method comprises administering to a subject in need thereof an effective amount of a probiotic-containing composition comprising bacteria belonging to the species of Lactobacillus plantarum, Lactobacillus rhamnosus and Bifidobacterium animalis subsp. lactis (col. 5, lines 50-57), thereby, treating urogenital infections including infections by pathogens E.coli, Candida albicans (col. 5, lines 43-46) that are associated with vaginitis, vaginosis (col. 5, lines 25-27) and cystitis (mostly E.coli infection).  

US 9,492,377 (Monga et al) describes that the therapeutic compositions are provided in a form of tablets, capsule or ovule, granules, powder (col. 3, lines 4; col. 8, line 45).
Thus, the disclosure of cited US 9,492,377 (Monga et al) anticipates the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,492,377 (Monga et al), Presti et al (“Evaluation of the probiotic properties of new .
The cited document US 9,492,377 (Monga et al) is relied upon as explained above for the teaching of a method for treating female urogenital infections (see entire document including abstract); wherein the method comprises administering to a subject in need thereof an effective amount of a probiotic-containing composition comprising bacteria belonging to the species of Lactobacillus plantarum, Lactobacillus rhamnosus and Bifidobacterium animalis subsp. lactis (col. 5, lines 50-57), thereby, treating urogenital infections including infections by pathogens E.coli, Candida albicans (col. 5, lines 43-46) that are associated with vaginitis, vaginosis (col. 5, lines 25-27) and cystitis (mostly E.coli infection).  
The cited document US 9,492,377 (Monga et al) is silent about the use of specific strains of Lactobacillus plantarum DSM 24937, Lactobacillus rhamnosus DSM 25568 and Bifidobacterium animalis subsp. lactis DSM 255566 as therapeutic agents.
However, these specific strains have been known and taught by the prior art as effective agents in inhibition of urogenital pathogens including E.coli, Candida albicans. For example: see the cited reference by Presti at abstract, at table 1 and at page 5619, col. 2, last par. 
Although the cited reference by Presti discloses each strain separately as best probiotical or anti-pathogenic performers, the cited reference by d’Orazio teaches therapeutic composition with all 3 claimed stains as suitable for oral administration (see Lactobacillus plantarum DSM 24937, Lactobacillus rhamnosus DSM 25568 and Bifidobacterium animalis subsp. lactis DSM 255566 in ratio 1:1:1 (page 9781, col. 1, line 7) and in amounts about 16-17mg each for total  weight of the composition (see page 9781, par. 2: preparation staring with 5ml of 1% bacterial suspension provides for about 0.05g of all 3 bacteria; and considering ratio 1:1:1 each bacteria is  present in amoutn16-17mg in the final composition). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify method for treating urogenital infection of US 9,492,377 (Monga et al) by using specific strains of Lactobacillus plantarum, Lactobacillus rhamnosus and Bifidobacterium animalis subsp. lactis with a reasonable expectation of success in treating urogenital infections because claimed strains Lactobacillus plantarum DSM 24937, Lactobacillus rhamnosus DSM 25568 and Bifidobacterium animalis subsp. lactis DSM 255566 have been known and taught as inhibitors of urogenital pathogens including E.coli, Candida albicans that are associated with vaginosis, vaginitis and cystitis (Presti) and because all 3 claimed strains have been provided as a therapeutic probiotic composition suitable for oral administration (d’Orazio).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova

/VERA AFREMOVA/           Primary Examiner, Art Unit 1653